DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hachiro (JP H04302913), which references are made to using an English machine translation (see JPH04302913_translation.pdf). 
In re claim 1, Hachiro discloses a cooking apparatus (FIG. 2: 100) comprising: 
a heating device (10); 
a gas passage (FIG. 3: passage between 11 and 12) to guide gas (arrow) supplied from the outside to the heating device ([0009]); 
a gas valve (13) configured to supply gas to the gas passage ([0009]); 
a modulating valve (14) configured to adjust the degree of opening of the gas passage ([0018]); 
a boosting passage (15) formed to be branched from a first portion of the gas passage (portion of gas passage after 13) and joined to a second portion of the gas passage (portion of gas passage before 14) positioned in the rear of the first portion (portion of gas passage before 14 positioned rearward of portion of gas passage after 13) along a direction in which gas in the gas passage flows (gas flows in direction of 11 to 12); 
a boosting valve (17) configured to open and close the boosting passage ([0018]); 
a first nozzle (18) disposed between the first portion and the second portion of the gas passage (18 is disposed between portion of gas passage after 13 and portion of gas passage before 14); and 
a second nozzle (12) disposed between the second portion of the gas passage and the heating device (12 is disposed between portion of gas passage before 14 and 10).
In re claim 2, Hachiro discloses a controller (FIG. 4: 30) configured to control opening and closing operations of the modulating valve ([0018-0020]) and control opening and closing operations of the boosting valve ([0018]; [0022]).
In re claim 3, Hachiro discloses 
a knob (FIG. 2: 2) connected to the gas valve to interlock with opening and closing operations of the gas valve ([0019]); 
a sensor ([0010]: “an encoder”) configured to detect a position of the knob ([0010]; [0013]); and 
an ignition device (30B) configured to ignite the heating device ([0012]), wherein when the knob is positioned at a preset first point ([0013]; [0018]: preset first point being when 2 is positioned to heating power level 1), the controller operates the ignition device ([0011]), opens the modulating valve, and closes the boosting valve ([0018]).
In re claim 4, Hachiro discloses wherein when the knob is positioned at a preset second point ([0013]; [0018]: preset second point being when 2 is positioned to heating power level 2), the controller operates a boosting mode to open the boosting valve and the modulating valve ([0018]).
In re claim 12, Hachiro discloses a method of controlling ([0001]) a cooking apparatus (FIG. 2: 100) which comprises 
a heating device (10), 
a knob (2) connected to the gas valve to interlock with opening and closing operations of the gas valve ([0019]), 
a sensor ([0010]: “an encoder”) configured to detect a position of the knob ([0010]; [0013]), and 
an ignition device (30B) configured to ignite the heating device ([0012]), comprising: 
detecting a position of the knob ([0012]; [0022]); and 
operating the ignition device when the knob is positioned at a preset first point ([0013]; [0018]: preset first point being when 2 is positioned to heating power level 1), opening a modulating valve (14) configured to adjust the degree of opening of a gas passage ([0018]), and closing a boosting valve (17) configured to open and close a boosting passage ([0018]; 15) formed to be branched from a first portion of the gas passage (portion of gas passage after 13) and joined to a second portion of the gas passage positioned in the rear of the first portion (portion of gas passage before 14 positioned rearward of portion of gas passage after 13) along a direction in which gas in the gas passage flows (gas flows in direction of 11 to 12).
In re claim 13, Hachiro discloses operating a boosting mode to open the boosting valve and the modulating valve ([0018]) when the knob is positioned at a preset second point ([0013]; [0018]: preset second point being when 2 is positioned to heating power level 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hachiro (JP H04302913), which references are made to using an English machine translation (see JPH04302913_translation.pdf), in view of Cadeau et al. (WO 2009040243), which references are made to using an English machine translation (see WO2009040243_translation.pdf). 
In re claim 5, Hachiro discloses wherein when the knob is positioned at a preset second point ([0013]; [0018]: preset second point being when 2 is positioned to heating power level 2), the controller opens the modulating valve and opens the boosting valve ([0018]).
Hachiro does not explicitly disclose:
the controller … intermittently opens the boosting valve.
Cadeau teaches an analogous boosting valve (8) and modulating valve (10) in a cooking apparatus (FIG. 4) with a knob (FIG. 3: 12) configured to adjust gas flow to a heating device ([0023]). Based on the temperature selected by the knob, the controller receives said temperature and determines an upper and lower threshold value ([0038]). Depending on the transmitted cooking temperature reaching either the upper or lower threshold value, the controller intermittently opens the boosting valve ([0039]; [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to modify the controller of Hachiro such that it intermittently opens the boosting valve, as taught by Cadeau, because by continuously opening and closing the boosting valve the gas flow rate is switched between a reduced gas flow rate and a maximum gas flow rate so that the cooking temperature is controlled in a temperature range between a upper threshold and a lower threshold to a target temperature ([0041] of Cadeau). 
Such a modification would yield wherein the controller of Hachiro “opens the modulating valve and intermittently opens the boosting valve.” 
In re claim 14, Hachiro discloses opening the modulating valve and opening the boosting valve when the knob is positioned at a preset second point ([0013]; [0018]: preset second point being when 2 is positioned to heating power level 2).
Hachiro does not explicitly disclose:
intermittently opening the boosting valve when the knob is positioned at a preset second point.
Cadeau teaches an analogous boosting valve (8) and modulating valve (10) in a cooking apparatus (FIG. 4) with a knob (FIG. 3: 12) configured to adjust gas flow to a heating device ([0023]). Based on the temperature selected by the knob, the controller receives said temperature and determines an upper and lower threshold value ([0038]). Depending on the transmitted cooking temperature reaching either the upper or lower threshold value, the controller intermittently opens the boosting valve ([0039]; [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to modify the controller of Hachiro such that it intermittently opens the boosting valve, as taught by Cadeau, because by continuously opening and closing the boosting valve the gas flow rate is switched between a reduced gas flow rate and a maximum gas flow rate so that the cooking temperature is controlled in a temperature range between a upper threshold and a lower threshold to a target temperature ([0041] of Cadeau). 
Such a modification would yield wherein the cooking apparatus of Hachiro has a controller that controls “opening the modulating valve and intermittently opening the boosting valve when the knob is positioned at a preset second point.” 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hachiro (JP H04302913), which references are made to using an English machine translation (see JPH04302913_translation.pdf), in view of Cadeau et al. (WO 2009040243), which references are made to using an English machine translation (see WO2009040243_translation.pdf), in further view of Clauss (US 2008/0216810). 
In re claim 6, Hachiro discloses wherein when the knob is positioned at a preset second point, the controller opens the modulating valve and opens the boosting valve ([0013]; [0018]: preset second point being when 2 is positioned to heating power level 2)
Hachiro lacks:
the controller … intermittently opens the boosting valve, and
when a preset boosting time elapses, the controller closes the boosting valve.
Cadeau teaches an analogous boosting valve (8) and modulating valve (10) in a cooking apparatus (FIG. 4) with a knob (FIG. 3: 12) configured to adjust gas flow to a heating device ([0023]). Based on the temperature selected by the knob, the controller receives said temperature and determines an upper and lower threshold value ([0038]). Depending on the transmitted cooking temperature reaching either the upper or lower threshold value, the controller intermittently opens the boosting valve ([0039]; [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to modify the controller of Hachiro such that it intermittently opens the boosting valve, as taught by Cadeau, because by continuously opening and closing the boosting valve the gas flow rate is switched between a reduced gas flow rate and a maximum gas flow rate so that the cooking temperature is controlled in a temperature range between a upper threshold and a lower threshold to a target temperature ([0041] of Cadeau). 
Such a modification would yield wherein the controller of Hachiro “opens the modulating valve and intermittently opens the boosting valve.” 
Additionally, Clauss teaches an analogous boosting valve (FIG. 1: 12) in a cooking apparatus (Abstract) with a control device (4) configured to adjust gas flow to a heating device ([0021]). The control device can adjust the heating power of the gas burner between a minimum power and a nominal power (Abstract; [0021]). Upon the user selecting to operate the control device at nominal power, the controller is configured to close the boosting valve when a preset boosting time elapses ([0001]; [0020-0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Hachrio such that it closes the boosting valve when a preset boosting time elapses, as taught by Clauss, because continuous operation at a higher power could lead to damage due to overheating at the gas burner ([0022] of Clauss).
Such a modification would yield the controller of Hachiro wherein “when a preset boosting time elapses, the controller closes the boosting valve.”
In re claim 15, Hachiro discloses opening the modulating valve and opening the boosting valve when the knob is positioned at a preset second point ([0013]; [0018]: preset second point being when 2 is positioned to heating power level 2)
Hachiro lacks:
intermittently opening the boosting valve when the knob is positioned at a preset second point, and
closing the boosting valve when a preset boosting time elapses.
Cadeau teaches an analogous boosting valve (8) and modulating valve (10) in a cooking apparatus (FIG. 4) with a knob (FIG. 3: 12) configured to adjust gas flow to a heating device ([0023]). Based on the temperature selected by the knob, the controller receives said temperature and determines an upper and lower threshold value ([0038]). Depending on the transmitted cooking temperature reaching either the upper or lower threshold value, the controller intermittently opens the boosting valve ([0039]; [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to modify the controller of Hachiro such that it intermittently opens the boosting valve, as taught by Cadeau, because by continuously opening and closing the boosting valve the gas flow rate is switched between a reduced gas flow rate and a maximum gas flow rate so that the cooking temperature is controlled in a temperature range between a upper threshold and a lower threshold to a target temperature ([0041] of Cadeau). 
Such a modification would yield wherein the cooking apparatus of Hachiro has a controller that controls “opening the modulating valve and intermittently opening the boosting valve when the knob is positioned at a preset second point.” 
Additionally, Clauss teaches an analogous boosting valve (FIG. 1: 12) in a cooking apparatus (Abstract) with a control device (4) configured to adjust gas flow to a heating device ([0021]). The control device can adjust the heating power of the gas burner between a minimum power and a nominal power (Abstract; [0021]). Upon the user selecting to operate the control device at nominal power, the controller is configured to close the boosting valve when a preset boosting time elapses ([0001]; [0020-0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Hachrio such that it closes the boosting valve when a preset boosting time elapses, as taught by Clauss, because continuous operation at a higher power could lead to damage due to overheating at the gas burner ([0022] of Clauss).
Such a modification would yield wherein the cooking apparatus of Hachiro has a controller that controls “closing the boosting valve when a preset boosting time elapses.”
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re claim 7, the prior art of record discloses wherein when the knob is positioned at a preset third point, but not in combination with the controller opens the modulating valve and closes the boosting valve. 
In re claim 8, the prior art of record discloses wherein when the knob is positioned at a preset third point, but not in combination with the controller closes the boosting valve and intermittently opens the modulating valve.
In re claim 9, the prior art of record does not disclose wherein when the knob deviates from the first point and the second point, the controller closes the boosting valve and controls an opening time of the modulating valve according to the position of the knob.
In re claim 10, the prior art of record does not disclose wherein when the knob returns to the first point again in a state of deviating from the first point, the controller determines whether a preset ignition time has elapsed after the ignition device is operated, and determines whether to re-operate the ignition device based on whether the preset ignition time has elapsed.
In re claim 11, the prior art of record does not disclose wherein when the knob returns to the second point again in a state of deviating from the second point, the controller determines whether a preset boosting delay time has elapsed after the boosting mode is operated, and determines whether to re-operate the boosting mode based on whether the preset boosting delay time has elapsed.

Conclusion
See PTO-892: Notice of References Cited
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571) 272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY MARIE KOPP/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762